{¶ 23} I concur in the affirmance of the trial court's decision, but would find appellants' Third Assignment of Error, not the Fourth, to be dispositive of the present appeal.
 {¶ 24} The General Assembly has unequivocally specified the procedures for challenging expedited annexations, such as the Type I at issue here. See, R.C. 709.022.
 {¶ 25} R.C. 709.022(B) states: "There is no appeal from the board's decision under this section in law and equity". Furthermore, "adjoining landowners" are not one of the parties authorized by statute to seek a writ of mandamus to compel boards of county commissions to perform their duties under the expedited annexations provisions. R.C. 709.023
 {¶ 26} Accordingly, I would find the trial court lacked subject matter jurisdiction to review Appellants' challenge to the expedited Type I annexation. See also, City of North Canton v. City of Canton, 5th Dist. No. 2005-CA-00123, 2005-Ohio-6953. *Page 1